DISMISS; and Opinion Filed July 7, 2014.




                                                In The
                                   Court of Apprals
                          lFfttI! Oi5trict of 1exas at Outlas
                                        No. 05-14-00839-CR

                             JOSE GUEVARA-MOLINA, Appellant
                                                  V.
                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F12-30529-I

                               MEMORANDUM OPINION
                              Before Justices Lang, Myers, and Brown
                                     Opinion by Justice Brown
       Jose Guevara-Molina was convicted of felony DWI. On June 28, 2013, the trial court

sentenced appellant to sixteen years’ imprisonment. Appellant filed a motion for new trial on

July 23, 2013, which the trial court overruled by written order on July 25, 2013. On June 20.

2014, appellant filed a notice of appeal. We conclude we lack jurisdiction over the appeal.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519. 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See Id.

at 523. To invoke the CourCs jurisdiction, an appellant must file his notice of appeal within the

time period provided by the rules of appellate procedure. See Id.; see also Stoic-ni      t’.   State. 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).
       Because a timely motion for new trial was flied, appellant’s notice of appeal was due by

September 26, 2013. See TEX. R. App. P. 26.2(a)(2). AppellanCs June 20, 2014 notice of appeal

is untimely as to the June 28, 2013 sentencing date. See TEx. R. App. P. 26.2(a)(I); Slaron. 981
S.W.2d at 210.

       We dismiss the appeal for want of jurisdiction.




                                                  /Ada Brown!
                                                  ADA BROWN
                                                  JUSTICE

Do Not Publish
TEx. R. App. P. 47

140839F.U05
                                 Qtrntrt uf Appeals
                        Jfiftl1 Oistrict uf exas at Dallas
                                       JUDGMENT

JOSE GUEVARA-MOL1NA. Appellant                       On Appeal from the Criminal District Court
                                                     No. 2, Dallas County, Texas
No. 05-14-00839-CR         V.                        Trial Court Cause No F12-30529-l.
                                                     Opinion delkered by Justice Brown,
THE STATE OF TEXAS, Appellee                         Justices Lang and Myers participating

         Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 7th day of July, 2014.




                                               —3—